 Case 1:17-cv-00613-JTN-ESC ECF No. 70 filed 11/29/18 PageID.621 Page 1 of 3


                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK ANTOL, individually, and as next
friend for DSA II, DEVON ANTOL                 Case No. 1:17-cv-00613
and TRYSTON ANTOL,
                                               Hon. JANET T. NEFF
                  Plaintiffs,

ADAM DENT, KATE STRAUS, CASEY
BRINGEDAHL, CASEY TRUCKS, PETE
KUTCHES, and WESTERN MICHIGAN
ENFORCEMENT TEAM, a public body
organized under the laws of the State of
Michigan,

                  Defendants.

 J. Nicholas Bostic                        Adam P. Sadowski (P73864)
Bostic & Associates                        John G. Fedynsky (P65232)
Attorney for Plaintiffs                    Assistant Attorneys General
909 N. Washington Ave.                     Attorneys for Defendant Casey Trucks
Lansing, MI 48906                          Complex Litigation Division
(517) 706-0132                             P.O. Box 30736
barristerbosticlaw@gmail.com               Lansing, MI 48909
                                           (517) 335-3055
Allan C. VanderLaan (P33893)               sadowskia@michigan.gov
Bradley Charles Yanalunas (P80528)         fedynskyj@michigan.gov
Curt A. Benson (P38891)
Cummings McClorey Davis & Acho PLC         Douglas M. Hughes (P30958)
Attorneys for Defendants Dent, Strauss,    John M. Karafa (P36007)
Bringedahl, & Kutches                      Williams Hughes, PLLC
327 Centennial Plaza Bldg.                 Attorneys for Defendants Kutches &
2851 Charlevoix Dr., SE                    Western MI Enforcement Team
Grand Rapids, MI 49546                     120 W. Apple Ave.
(616) 975-7470                             P.O. Box 599
avanderlaan@cmda-law.com                   Muskegon, MI 49440
byanalunas@cmda-law.com                    (231) 726-4857
cbenson@cmda-law.com                       doughughes@williamshugheslaw.com
                                           johnkarafa@williamshugheslaw.com


        DEFENDANT CASEY TRUCKS’ UNOPPOSED MOTION FOR
              EXTENSION OF TIME TO FILE REPLY IN
          SUPPORT OF MOTION FOR SUMMARY JUDGMENT
 Case 1:17-cv-00613-JTN-ESC ECF No. 70 filed 11/29/18 PageID.622 Page 2 of 3


      Defendant Casey Trucks, by counsel, files this motion for extension of time to

file his reply brief in support of their motion for summary judgment from November

23, 2018, until December 7, 2018 based upon the following grounds:

      1.     The undersigned has an unexpected family illness that required his

immediate attention as more fully explained in the attached brief and needs

additional time to prepare an adequate reply brief in support of their motion for

summary judgment.

      2.     Defendant Casey Trucks moves this Court to enter an order

retroactively extending the deadline to file a reply to the motion for summary

judgment November 23, 2018, until December 7, 2018.

      3.     Pursuant to local rule, the undersigned spoke with Plaintiff’s counsel,

and he agreed to this extension.

                                              Respectfully submitted,

                                              Bill Schuette
                                              Attorney General

                                              s/Adam P. Sadowski
                                              Adam P. Sadowski
                                              Assistant Attorney General
                                              Attorney for Defendant Casey Trucks
                                              Complex Litigation Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              (517) 335-3055
                                              sadowskia@michigan.gov
                                              P73864
Dated: November 29, 2018




                                          2
 Case 1:17-cv-00613-JTN-ESC ECF No. 70 filed 11/29/18 PageID.623 Page 3 of 3


                          CERTIFICATE OF SERVICE

       I hereby certify that on November 29, 2018, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send notification
of such filing of the foregoing document as well as via US Mail to all non-ECF
participants.

                                              s/Adam P. Sadowski
                                              Adam P. Sadowski
                                              Assistant Attorney General
                                              Attorney for Defendant Casey Trucks




                                          3
